Citation Nr: 0703528	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 18, 2005, for post-traumatic stress disorder 
(PTSD)

2.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

3.  Entitlement to service connection for an indentation/scar 
of the skull.  

4.  Entitlement to service connection for a skin disorder of 
the left leg.

5.  Entitlement to service connection for a skin disorder of 
the groin.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1970 and from January 1972 to March 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

By rating decision dated in April 2005, a 50 percent 
disability evaluation was assigned for PTSD, from March 18, 
2005.  The Board notes that since the increase to 50 percent 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  There has been no significant change in the veteran's 
PTSD during the appeal period.  

2.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as depressed 
mood, anxiety, and memory deficit.  

3.  An indentation/scar of the skull is not shown.  

4.  A skin disorder of the left leg is not shown.  

5.  A skin disorder of the groin is not shown.  


CONCLUSIONS OF LAW

1.  A 50 percent evaluation for PTSD is warranted for the 
period from September 25, 2003, through March 17, 2005 .  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3.  An indentation or scar of the skull was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

4.  A skin disorder of the left leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

5.  A skin disorder of the groin was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In March 2004, the veteran was sent 
VCAA notification in regard to service connection.  This 
notice predated the initial unfavorable decision.  Although 
the 4th and 5th elements were not addressed at this time, the 
Board herein is not granting service connection; thus, that 
matter is moot with no prejudicial error as addressed below.  
In addition, the Court indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular rating for the applicable rating code, and 
information regarding the effective date that may be 
assigned.  In this case, the claim is being denied, so that 
matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in March 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

VCAA notification predated adjudication of this claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As noted, the claim for a rating in excess of 50 percent is 
being denied.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made 


efforts to develop the record.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
There is sufficient competent evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



I.  Evaluation
Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issues are whether a rating in excess of 30 
percent is warranted for PTSD prior to March 18, 2005 and 
whether a rating in excess of 50 percent is warranted at any 
time during the appeal period.  We conclude that the disorder 
has not significantly changed and that a uniform 50 percent 
rating is appropriate.

Initially, the Board notes that the AOJ has determined that 
the veteran had a change in condition warranting a staged 
rating effective the date of the March 2005 VA examination. 
See Fenderson, supra.  Although it is possible for there to 
have been a change in condition warranting a staged rating, 
there is nothing in the above findings that could lead to a 
conclusion that there was any significant change, effective 
the day of the March 2005 VA examination.  Therefore, based 
upon the objective evidence of record, a uniform rating is 
herein assigned, based on the theory of stabilization of 
ratings.  38 C.F.R. § 3.344.  In this regard, the Board notes 
that the December 2003 VA examination report shows a GAF 
score of 53.  This 2003 evidence is not dissimilar from the 
GAF score of 51 assigned on VA examination in March 2005.  
The Board notes that a GAF score of 46 was assigned in March 
2004.  

The veteran asserts that a higher rating for PTSD is 
warranted.  Essentially, he asserts he has panic attacks, 
difficulty understanding complex tasks, memory deficit, and 
lack of motivation, as noted in correspondence received in 
April 2005.  

The decision in this case is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.  A GAF score of 53 was assigned on 
VA examination in December 2003.  A GAF score of 46 was 
assigned in a January 2004 VA treatment record.  A March 2004 
VA record of treatment notes a GAF score of 46.  On VA 
examination in March 2005, a GAF score of 51 was assigned.  
Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

An evaluation in excess of 50 percent for PTSD is not 
warranted.  On VA examination in December 2003, he was 
appropriately dressed and groomed, with a carefully trimmed 
mustache and goatee noted.  His hygiene was appropriate.  He 
was noted to be quiet and calm, and fully cooperative.  His 
mood was euthymic, and his affect was appropriate for content 
of thought.  Speech was of normal tone, volume, and pacing.  
His thought process was logical.  No looseness of association 
or flight of ideas was noted.  The examiner noted that the 
veteran's style was "mater of fact" and that he "gets 
directly to the point easily."  He was oriented to time, 
person, place, and situation.  Memory, both recent and 
remote, was intact, and sensorium was clear.  In January 
2004, his speech was noted to have a regular rate and volume.  
He was cognitively alert and oriented to time, place, and 
person, with no gross deficits coinciding with the nature of 
the symptoms.  An April 2004 VA treatment record notes he 
denied intent or plan of self harm.  A January 2005 VA 
treatment record notes he was casually attired.  Speech had a 
regular rate and volume.  His thought process was goal 
directed.  No suicidal or homicidal ideation was noted.  He 
was alert and oriented times three.  No deficits in remote 
recall were noted.  

On VA examination in March 2005, the examiner stated he 
reviewed the claims file.  The report of examination notes 
the veteran was appropriately dressed and groomed.  No 
bizarre behavior was noted.  He was fully cooperative and no 
hostility or suspiciousness was noted.  His speech had a 
normal tone, volume, and pacing.  There was no looseness of 
association or flight of idea.  His affect was appropriate to 
content of thought.  His mood was within the normal range.  
He was oriented to time, person, place, and situation.  
Sensorium was clear.  He was able to concentrate and memory, 
both recent and remote, was intact.  No homicidal or suicidal 
ideation was noted.  

A June 2005 VA treatment record notes the veteran was feeling 
better with medication.  The examiner noted he was casually 
attired.  Speech had a regular rate and volume.  His affect 
was noted to have a good range and his thought process was 
goal directed.  No suicidal or homicidal ideation was noted.  
He was alert and oriented times three.  No deficits in remote 
recall were noted.  Concentration was adequate.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of lay statements.  

The Board notes that the probative value of a medical opinion 
is based on a multitude of factors, to include a physician's 
knowledge and skill in analyzing the data, access to the 
claims file, and the thoroughness and detail of the opinion.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that while there is some evidence to support 
a 70 percent rating, the veteran's PTSD symptoms are 
contemplated by the 50 percent evaluation assigned.  The 
December 2003 VA examination report notes only minimal 
circumstantiality, and stressors were noted to be moderate.  
No evidence of paranoia was noted, and there was no 
impairment in cognitive ability.  An April 2004 VA treatment 
record notes concentration was only mildly impaired and no 
gross deficits in orientation were noted.  In fact, VA 
treatment records, dated in May 2004, note he was doing well 
and feeling significantly better, with reduced social 
isolation and an alleviation of depressive symptoms.  
Deficits in recent recall were noted to be mild in VA 
treatment records, dated in January 2005 and June 2005.  The 
Board notes that a July 2004 treatment record reflects 
complaints of significant anxiety.  The examiner, however, 
observed that the veteran was relaxed, with no signs of 
distress.  While the veteran reported panic attacks on a 
weekly basis in correspondence received in April 2005, the 
evidence does not show near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  The March 2005 VA examiner 
noted no major depression.  The Board finds the veteran's 
overall disability picture is represented by the 50 percent 
evaluation assigned.  

Lastly, the Board notes the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).  The March 2005 VA examination report 
reflects the veteran was employed.  

In sum, the veteran's PTSD is manifested by symptoms to 
include depressed mood, anxiety, and memory deficit.  

The preponderance of the evidence is against an evaluation in 
excess of 50 percent and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

II.  Service Connection

The Board finds that service connection is not warranted for 
either a skin condition or an indentation/scar on the skull, 
as there is no competent evidence that the veteran has an 
indentation or scar of the skull, or a skin disorder on the 
leg or groin.  First, the Board notes that service medical 
records are negative for complaints or findings of a skin 
disorder of the leg or groin or of an injury to the skull 
resulting in an indentation or scar.  While a February 1973 
record of treatment notes complaints of dry, cracking skin, 
the complaint appears to pertain to the thumb.  Regardless, 
an August 1974 examination report shows the skin was normal.  
Marks and scars were noted only in the left arm and right 
anterior leg.  Significantly, the February 1981 separation 
examination report shows the head, face, neck, and scalp, and 
skin were normal, and on the accompanying medical history, he 
specifically denied having or having had a head injury and 
skin diseases.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence that he has a current 
disability related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).  

Post-service treatment records are negative for a skin 
disorder of the leg or groin and an indentation or scar of 
the skull.  A November 1998 private treatment record notes no 
palpable fever of the skin and no palpable tenderness over 
the head was noted.  An August 2001 record of treatment notes 
contact dermatitis in the hand area, not the leg or groin.  A 
January 2003 treatment record notes the head was atraumatic.  
While a January 2005 VA treatment records lists topical 
hydrocortisone cream as one of the veteran's medications, 
there is no reference to a skin disorder of the leg or groin.  
Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The Board notes that the record reflects the veteran served 
in Vietnam, and is presumed to have been exposed to Agent 
Orange.  Inasmuch as there is no competent evidence that the 
veteran has an indentation/scar of the skull or a skin 
disorder of the leg or groin, a discussion of the provisions 
of 38 U.S.C.A. §§ 1101(3), 1154(b) is not warranted.  

The preponderance of the evidence is against the claims for 
service connection for a skin disorder of the left leg and 
groin, and for an indentation or scar of the skull, and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  







ORDER

A 50 percent rating for PTSD is granted for the period from 
September 25, 2003, through March 17, 2005, subject to VA 
regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD is denied.  

Service connection for an indentation/scar of the skull is 
denied.  

Service connection for a skin disorder of the left leg is 
denied.  

Service connection for a skin disorder of the groin is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


